DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” is used throughout the claims (for instance in claim 8 when referring to the generally rectangular support member) and is a relative term which renders the claims indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7,15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US 5761887 A) in view of Benenate et al. (US 4372064 A).

Regarding independent claim 1, Hanson teaches a mower utility container accessory comprising: a container bucket (20), and a support frame (Fig. 1) having a left generally horizontal support arm (25), a right generally horizontal support arm (25), a left front generally vertical support leg (21), a right front generally vertical support leg (21), the left generally horizontal support arm and the right generally horizontal support arm being spaced apart in generally parallel relationship (Fig. 1), the left generally vertical support leg being connected adjacent a forward end of the left generally horizontal support arm in generally perpendicular relationship thereto, the right generally vertical support leg being connected adjacent a forward end of the right generally horizontal support arm in generally perpendicular relationship thereto, (Fig. 1, C1, L58-59,65-67). Hanson does not explicitly teach a front generally horizontal cross member connecting the left generally horizontal support arm and the right generally horizontal support arm, the front generally horizontal cross member being disposed in generally perpendicular relationship to the left generally horizontal support arm and the right generally horizontal support arm, and a forward end of the container bucket being rotatably connected to the front generally horizontal cross member, the container bucket being rotatably moveable between a lower position and an upper position. However, Benenate at Fig. 1a. teaches a similar, forward-dumping container bucket (17) supported on legs (20) for use with a lawn mower (11). Benenate further teaches a front generally horizontal cross member (front bar on support frame (16)) connecting the left generally horizontal support arm and the right generally horizontal support arm, the front generally horizontal cross member being disposed in generally perpendicular relationship to the left generally horizontal support arm and the right generally horizontal support arm (as seen in Fig. 1a), and a forward end of the container bucket being rotatably connected (by hinges (18)) to the front generally horizontal cross member (C2, L3-5), the container bucket being rotatably moveable between a lower position and an upper position (as seen in Fig. 2a). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify the support frame of Hanson after the support frame (16) of Benenate, wherein a front and rear horizontal cross member connects the left and right support arms, in order to strengthen the support structure and facilitate pivoting of the container bucket between an upper (dumping) position and a lower (carrying) position, thereby improving the efficiency with which the user can dispose of weeds and other materials accumulated by eliminating the need to remove and transport the entire container, which would require more exertion and effort expended by the user.
Regarding claim 2, Hanson/Benenate teaches the mower utility container accessory of claim 1. Benenate further teaches further including a rear generally horizontal cross member (rear bar on support frame (16)) connected between and disposed in generally perpendicular relationship to the left generally horizontal support arm and the right generally horizontal support arm (as seen in Fig. 1a).
Regarding claim 3, Hanson/Benenate teaches the mower utility container accessory of claim 1. Hanson/Benenate further teaches wherein the left generally vertical support leg is connected to the front generally horizontal cross member in generally perpendicular relationship thereto, and the right generally vertical support leg is connected to the front generally horizontal cross member in generally perpendicular relationship thereto. (With the combination of claim 1, the left and right vertical support legs will naturally be disposed in a perpendicular relationship with the front horizontal cross member.)
Regarding claim 4, Hanson/Benenate teaches the mower utility container accessory of claim 1. Hanson further teaches wherein the left generally vertical support leg includes a left outer sleeve and a left telescoping member slidably disposed within the left outer sleeve and releasably attachable thereto, and the right generally vertical support leg includes a right outer sleeve and a right telescoping member slidably disposed within the right outer sleeve and releasably attachable thereto. (C1, L58-64 teaches that each of the vertical support legs 21 are each a pair of telescoping members, Fig. 2.)
Regarding claim 5, Hanson/Benenate teaches the mower utility container accessory of claim 1. Hanson further teaches wherein the left generally vertical support leg is rotatably connected to the forward end of the left generally horizontal support arm and releasably attachable thereto, and the right generally vertical support leg is rotatably connected to the forward end of the right generally horizontal support arm and releasably attachable thereto. (C2, L33-36 teaches a spacer 30 that can be placed between the leg 21 and the bar 25, therefore the leg is releasably connected to the bar. C1, L65-67 teaches that each of the vertical front support legs 21 is pivotally connected to a respective horizontal bar 25.)
Regarding claim 6, Hanson/Benenate teaches the mower utility container accessory of claim 1. Hanson/Benenate does not explicitly teach wherein the left generally horizontal support arm includes a left outer sleeve and a left rear telescoping member slidably disposed within the left outer sleeve and releasably attachable thereto, and the right generally horizontal support arm includes a right outer sleeve and a right rear telescoping member slidably disposed within the right outer sleeve and releasably attachable thereto. However, Hanson teaches telescoping vertical support legs 21 that are adjustable to accommodate various mower sizes. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to design the horizontal support arms to be telescoping in substantially the same manner as the vertical support legs, as this would merely be applying a known technique to a known device, yielding the result of increased adjustment capability that would have been predictable to one of ordinary skill in the art.
Regarding claim 7, Hanson/Benenate teaches the mower utility container accessory of claim 1. Hanson further teaches wherein a rearward end of the left generally horizontal support arm is attached to a left handle (14) of a push lawnmower, a rearward end of the right generally horizontal support arm is attached to a right handle (14) of the push lawnmower, (C1,L65-C2,L3 teaches that the left and right horizontal bars 25 are fastened to the left and right handles 14 of the push mower) the left generally vertical support leg is resting on top of a mower deck (13) of the lawnmower, and the right generally vertical support leg is resting on top of the mower deck. (C1, L61-64 teaches that the end of the vertical support legs 21 may be inserted in a hole in the mower deck 13.)

Regarding independent claim 15, Hanson teaches a method of improving a push lawnmower (C1, L20-25) having a left handle (14), a right handle (14), and a mower deck (13), the left and right handles extending upwardly away from the mower deck at an inclined angle, (Fig. 1) the method comprising: providing a mower utility container accessory comprising a container bucket (20), and a support frame having a left generally horizontal support arm (25), a right generally horizontal support arm (25), a left front generally vertical support leg (21), a right front generally vertical support leg (21), the left generally horizontal support arm and the right generally horizontal support arm being spaced apart in generally parallel relationship (Fig. 1), the left generally vertical support leg being connected adjacent a forward end of the left generally horizontal support arm in generally perpendicular relationship thereto, the right generally vertical support leg being connected adjacent a forward end of the right generally horizontal support arm in generally perpendicular relationship thereto, (Fig. 1, C1, L58-59,65-67) attaching a rearward end of the left generally horizontal support arm to the left handle of the lawnmower; attaching a rearward end of the right generally horizontal support arm to the right handle of the lawnmower; - 24 –(C1,L65-C2,L3 teaches that the left and right horizontal bars 25 are fastened to the left and right handles 14 of the push mower.) positioning the left generally vertical support leg on the mower deck; and positioning the right generally vertical support leg on the mower deck. (C1, L61-64 teaches that the end of the vertical support legs 21 may be inserted in a hole in the mower deck 13.) Hanson does not explicitly teach a front generally horizontal cross member, the left generally horizontal support arm and the right generally horizontal support arm being connected together by the front generally horizontal cross member and being disposed in generally perpendicular relationship thereto, and a forward end of the container bucket being rotatably connected to the front generally horizontal cross member, the container bucket being rotatably moveable between a lower position and an upper position; Benenate at Fig. 1a. teaches a similar, forward-dumping container bucket (17) supported on legs (20) for use with a lawn mower (11). Benenate further teaches a front generally horizontal cross member (front bar on support frame (16)) connecting the left generally horizontal support arm and the right generally horizontal support arm, the front generally horizontal cross member being disposed in generally perpendicular relationship to the left generally horizontal support arm and the right generally horizontal support arm (as seen in Fig. 1a), and a forward end of the container bucket being rotatably connected (by hinges (18)) to the front generally horizontal cross member (C2, L3-5), the container bucket being rotatably moveable between a lower position and an upper position (as seen in Fig. 2a). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify the support frame of Hanson after the support frame (16) of Benenate, wherein a front and rear horizontal cross member connects the left and right support arms, in order to strengthen the support structure and facilitate pivoting of the container bucket between an upper (dumping) position and a lower (carrying) position, thereby improving the efficiency with which the user can dispose of weeds and other materials accumulated by eliminating the need to remove and transport the entire container, which would require more exertion and effort expended by the user.
Regarding claim 16, Hanson/Benenate teaches the method of claim 15. Benenate further teaches wherein the mower utility container accessory further includes a rear generally horizontal cross member (rear bar on support frame (16)) connected between and disposed in generally perpendicular relationship to the left generally horizontal support arm and the right generally horizontal support arm (as seen in Fig. 1a).
Regarding claim 17, Hanson/Benenate teaches the method of claim 15. Hanson/Benenate further teaches wherein the left generally vertical support leg is connected to the front generally horizontal cross member in generally perpendicular relationship thereto, and the right generally vertical support leg is connected to the front generally horizontal cross member in generally perpendicular relationship thereto. (With the combination of claim 15, the left and right vertical support legs will naturally be disposed in a perpendicular relationship with respect to the front horizontal cross member.)
Regarding claim 18, Hanson/Benenate teaches the method of claim 15. Hanson further teaches wherein the left generally vertical support leg includes a left outer sleeve and a left telescoping member slidably disposed within the left outer sleeve and releasably attachable thereto, and the right generally vertical support leg includes a right outer sleeve and a right telescoping member slidably disposed within the right outer sleeve and releasably attachable thereto. (C1, L58-64 teaches that each of the vertical support legs 21 are each a pair of telescoping members, Fig. 2.)
Regarding claim 19, Hanson/Benenate teaches the method of claim 15. Hanson further teaches wherein the left generally vertical support leg is rotatably connected to the forward end of the left generally horizontal support arm and releasably attachable thereto, and the right generally vertical support leg is rotatably connected to the forward end of the right generally horizontal support arm and releasably attachable thereto. (C2, L33-36 teaches a spacer 30 that can be placed between the leg 21 and the bar 25, therefore the leg is releasably connected to the bar. C1, L65-67 teaches that each of the vertical front support legs 21 is pivotally connected to a respective horizontal bar 25.)
Regarding claim 20, Hanson/Benenate teaches the method of claim 15. Hanson/Benenate does not explicitly teach wherein the left generally horizontal support arm includes a left outer sleeve and a left rear telescoping member slidably disposed within the left outer sleeve and releasably attachable thereto, and the right generally horizontal support arm includes a right outer - 25 -sleeve and a right rear telescoping member slidably disposed within the right outer sleeve and releasably attachable thereto. However, Hanson teaches telescoping vertical support legs (21) that are adjustable to accommodate various mower sizes. It would have been obvious to one of ordinary skill in the art, as of the effective filing date, to design the horizontal support arms to be telescoping in substantially the same manner as the vertical support legs, as this would merely be applying a known technique to a known device, yielding the result of increased adjustment capability that would have been predictable to one of ordinary skill in the art.

Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US 5761887 A) in view of Danner (US 10654392 B2).

Regarding independent claim 8, Hanson teaches a mower utility container accessory comprising: a container bucket (20), and a support frame having a left generally horizontal support arm (25), a right generally horizontal support arm (25), a left front generally vertical support leg (21), a right front generally vertical support leg (21), the left generally horizontal support arm and the right generally horizontal support arm being spaced apart in generally parallel relationship (Fig. 1), the left generally vertical support leg being connected adjacent a forward end of the left generally horizontal support arm in generally perpendicular relationship thereto, the right generally vertical support leg being connected adjacent a forward end of the right generally horizontal support arm in generally perpendicular relationship thereto, (Fig. 1, C1, L58-59,65-67). Hanson does not explicitly teach a generally rectangular support member, and a front generally horizontal cross member in a generally perpendicular relationship to and connecting the left generally horizontal support arm and the right generally horizontal support arm, the container bucket being attached to the generally rectangular support member, and a forward end of the generally rectangular support member being rotatably connected to the front generally horizontal cross member, the container bucket being rotatably moveable between a lower position and an upper position. Danner teaches a container bucket (150) for attachment to a motorized vehicle, wherein the container bucket is rotatably movable between a first (carrying) position (Fig. 1), and a second (dumping) position (Fig. 3). Danner further teaches a generally rectangular support member (130) (C4, L29-44), and a front generally horizontal cross member (122) in a generally perpendicular relationship to and connecting a left generally horizontal support arm (121) and a right generally horizontal support arm (123) (C4, L3-7), the container bucket being attached to the generally rectangular support member (C5, L12-14), and a forward end of the generally rectangular support member being rotatably connected to the front generally horizontal cross member (C4, L24-27), the container bucket being rotatably moveable between a lower position and an upper position (Figs. 1,3). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify the support frame of Hanson after the support frame (120) of Danner, wherein a front and rear horizontal cross member connects the left and right support arms, in order to strengthen the support structure and facilitate pivoting of the container bucket between an upper (dumping) position and a lower (carrying) position, thereby improving the efficiency with which the user can dispose of weeds and other materials accumulated by eliminating the need to remove and transport the entire container, which would require more exertion and effort expended by the user. It would have been further obvious to incorporate the generally rectangular support member (130) to support the base of the container bucket during movement between the first and second positions, as taught by Danner. 
Regarding claim 9, Hanson/Danner teaches the mower utility container accessory of claim 8. Danner further teaches further including a rear generally horizontal cross member (124) connected between and disposed in generally perpendicular relationship to the left generally horizontal support arm and the right generally horizontal support arm (Fig. 3).
Regarding claim 10, Hanson/Danner teaches the mower utility container accessory of claim 8. Hanson/Danner further teaches wherein the left generally vertical support leg is connected to the front generally horizontal cross member in generally perpendicular relationship thereto, and the right generally vertical support leg is connected to the front generally horizontal cross member in generally perpendicular relationship thereto. (With the combination of claim 8, the left and right vertical support legs will naturally be disposed in a perpendicular relationship with respect to the front horizontal cross member.)
Regarding claim 11, Hanson/Danner teaches the mower utility container accessory of claim 8. Hanson further teaches wherein the left generally vertical support leg includes a left outer sleeve and a left telescoping member slidably disposed within the left outer sleeve and releasably attachable thereto, and the right generally vertical support leg includes a right outer sleeve and a right telescoping member slidably disposed within the right outer sleeve and releasably attachable thereto. (C1, L58-64 teaches that each of the vertical support legs 21 are each a pair of telescoping members, Fig. 2.)
Regarding claim 12, Hanson/Danner teaches the mower utility container accessory of claim 8. Hanson further teaches wherein the left generally vertical support leg is rotatably connected to the forward end of the left generally horizontal support arm and releasably attachable thereto, and the right generally vertical support leg is rotatably connected to the forward end of the right generally horizontal support arm and releasably attachable thereto. (C2, L33-36 teaches a spacer 30 that can be placed between the leg 21 and the bar 25, therefore the leg is releasably connected to the bar. C1, L65-67 teaches that each of the vertical front support legs 21 is pivotally connected to a respective horizontal bar 25.)
Regarding claim 13, Hanson/Danner teaches the mower utility container accessory of claim 8. Hanson/Danner does not explicitly teach wherein the left generally horizontal support arm includes a left outer sleeve and a left rear telescoping member slidably disposed within the left outer sleeve and releasably attachable thereto, and the right generally horizontal support arm includes a right outer sleeve and a right rear telescoping member slidably disposed within the right outer sleeve and releasably attachable thereto. However, Hanson teaches telescoping vertical support legs 21 that are adjustable to accommodate various mower sizes. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to design the horizontal support arms to be telescoping in substantially the same manner as the vertical support legs, as this would merely be applying a known technique to a known device, yielding the result of increased adjustment capability that would have been predictable to one of ordinary skill in the art.
Regarding claim 14, Hanson/Danner teaches the mower utility container accessory of claim 9. Hanson further teaches wherein a rearward end of the left generally horizontal support arm is attached to a left handle (14) of a push lawnmower, a rearward end of - 23 -the right generally horizontal support arm is attached to a right handle (14) of the push lawnmower, (C1,L65-C2,L3 teaches that the left and right horizontal bars 25 are fastened to the left and right handles 14 of the push mower) the left generally vertical support leg is resting on top of a mower deck (13) of the lawnmower, and the right generally vertical support leg is resting on top of the mower deck. (C1, L61-64 teaches that the end of the vertical support legs 21 may be inserted in a hole in the mower deck 13.)

Response to Arguments
Specification
The Applicant has amended the specification to correct the typo identified. 
Claim Objections
Regarding the objection(s) to Claims 5,12,19, the Applicant has amended the claims to overcome the basis/bases of objection.
Rejection under 35 U.S.C. § 103
Regarding  Applicant’s arguments with respect to claim(s) 1-20 they have been considered but are moot because the new ground of rejection does not rely on the matter specifically challenged in this argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. Dechant et al. (US 8998341 B2) discloses a dumping cart. Pope et al. (US 8870295 B1) discloses a cargo-hauling attachment for a tractor. Brooks (US 7448691 B2) discloses a mower bin. Ducharme (US 7017998 B2) discloses an adaptable transport. Martini et al. (US 20070164526 A1) discloses a lawn cart.
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to JULIA C TRAN whose telephone number is (571)272-8758. The examiner can
normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Tom Will, can be reached on (571) 272-6998. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
httos://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
/JULIA C TRAN/Examiner, Art Unit 3671